The opinion of the court was delivered by
Hoyt, J.
— The judgments from which these appeals were taken were rendered upon the sustaining of demurrers to the complaints. In the brief of the appellant it is stated that the ground upon which the complaints were held insufficient was that it appeared therefrom that the plaintiff was suing as heir when there had been no administration or distribution of the estate of his ancestor. The respondents have made no appearance in this court, and we shall assume that the only fault found with the complaints by the lower court was as above stated.
It is alleged in the complaints that the ancestor under whom the plaintiff claimed had never been a resident of the United States, had never done any business therein, that all the debts owing by him at the date of his death had been fully paid, and that there was no necessity for administration. These statements were relied upon to take the cases out of the rule announced by this court in Balch v. Smith, 4 Wash. 497 (30 Pac. 648), and Hill v. Young, 7 Wash. 33 (34 Pac. 144), or, rather, to bring the plaintiff within the exceptions suggested in the opinions in those cases. The facts alleged show that no administration of the estate of the ancestor was pending, and that there was no possibility of any administration thereof being required in this state. Under these circumstances we can see no reason why the heir should not be allowed to maintain his action as such. To so hold in no manner contravenes what was said in the cases above cited. On the contrary those cases, when fairly interpreted, tend strongly to show that a complaint setting out such facts would state a cause of action.
*359The judgments will be reversed, and the causes remanded with instructions to overrule the demurrers.
Dunbar, C. J., and Stiles and Anders, JJ., concur.
Scott, J., concurs in the result.